Exhibit 10.1

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

among

DEERFIELD TRIARC CAPITAL CORP.,

and

THE PARTIES IDENTIFIED
AS THE STOCKHOLDERS ON THE
SIGNATURE PAGES HERETO AND THE OTHER
PERSONS WHO MAY BECOME PARTIES TO THIS
AGREEMENT FROM TIME TO TIME,
as Stockholders



__________________________

Dated as of December 21, 2007
__________________________________



--------------------------------------------------------------------------------




TABLE OF CONTENTS

    Page  Section 1.  Definitions  1  Section 2.  Registration  6  Section 3. 
Registration Procedures  8  Section 4.  Holder’s Obligations  13  Section 5. 
Registration Expenses  14  Section 6.  Indemnification  14  Section 7. 
Information Requirements  17  Section 8.  Miscellaneous  18 


--------------------------------------------------------------------------------




     REGISTRATION RIGHTS AGREEMENT dated as of December 21, 2007 (this
“Agreement”), between Deerfield Triarc Capital Corp., a Maryland corporation
(the “Company”) and the parties identified as the stockholders on the signature
pages hereto and the Persons who may become parties to this Agreement from time
to time in accordance with the terms of this Agreement (each, a “Stockholder”
and collectively, the “Stockholders”).

     WHEREAS, the Company, DFR Merger Company, LLC, an Illinois limited
liability company and an indirect wholly owned subsidiary of the Company
(“Merger Sub”), Deerfield & Company LLC, an Illinois limited liability company
(“Deerfield”) and Triarc Companies, Inc., a Delaware Corporation (“Triarc”), as
Sellers’ Representative (as defined in the Merger Agreement) have entered into
an Agreement and Plan of Merger, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms, the “Merger Agreement”), which provides, among other things, for the
merger of Merger Sub with and into Deerfield, with Deerfield surviving the
merger and becoming an indirect wholly owned subsidiary of the Company (the
“Merger”);

     WHEREAS, pursuant to the transactions contemplated by the Merger Agreement,
the Stockholders shall receive, as consideration in the Merger, shares of series
A preferred stock of the Company, par value $0.001 per share, having a
liquidation preference of $10.00 per share (the “Preferred Stock”) and senior
secured notes of Deerfield in the form set forth on Annex B of the Merger
Agreement (the “Notes”);

     WHEREAS, pursuant to the terms of the Preferred Stock, the Preferred Stock
will be converted (the “Conversion”) into shares of common stock of the Company,
par value $0.001 per share, upon receipt of Stockholder Approval (as defined in
the Merger Agreement) (the “Common Stock”); and

     WHEREAS, in order to induce Deerfield to enter into the Merger Agreement,
the Company has agreed to grant registration rights with respect to the
Registrable Securities (as hereinafter defined) as set forth in this Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:

     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct

--------------------------------------------------------------------------------




or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.

     “Agreement” has the meaning set forth in the preamble.

     “Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(d)(i).

     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in New York City are permitted or required by law to be closed, and
shall consist of the time period from 12:01 a.m. through 12:00 midnight Eastern
time.

     “Closing Date” has the meaning set forth in the Merger Agreement.

     “Common Stock” has the meaning set forth in the recitals and shall include
any security into which the Common Stock is converted, exchanged, reclassified,
recapitalized or the like.

     “Company” has the meaning set forth in the preamble.

     “Conversion” has the meaning set forth in the recitals.

     “Deerfield” has the meaning set forth in the recitals.

     “Deferral Notice” has the meaning set forth in Section 3(h)(ii).

     “Deferral Period” has the meaning set forth in Section 3(h).

     “Demand Registration” has the meaning set forth in Section 1.1(a) of
Exhibit A.

     “Disclosure Package” means (i) the preliminary prospectus, (ii) each Free
Writing Prospectus and (iii) all other information that is deemed, under Rule
159 under the Securities Act, to have been conveyed to purchasers of securities
at the time of sale (including, without limitation, a contract of sale).

     “Effective Date” means the date on which the Initial Shelf Registration
Statement is declared effective under the Securities Act.

     “Effectiveness Period” means (x) with respect to a registration pursuant to
Section 2(a), the period commencing on the Effective Date and ending on the
earlier of (i) the second anniversary of the Effective Date (subject to an
extension in the event that a Deferral Period is imposed by the Company in
accordance with Section 3(h) hereof; provided that such extension shall be equal
to the aggregate time periods of the Deferral Periods, if any) and (ii) the date
that all Registrable Securities have ceased to be Registrable Securities and (y)
with respect to a registration pursuant to Exhibit A, the period commencing on
the date such Registration Statement first becomes effective and ending on the
date that is 180 days thereafter (subject to an extension in the event that a

2

--------------------------------------------------------------------------------




Deferral Period is imposed by the Company in accordance with Section 3(h)
hereof; provided that such extension shall be equal to the aggregate time
periods of the Deferral Periods, if any).

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

     “Filing Deadline Date” has the meaning set forth in Section 2(a).

     “Free Writing Prospectus” means any “free writing prospectus,” as defined
in Rule 405 of the Securities Act.

     “Holder” means any Stockholder holding Registrable Securities and each
Permitted Transferee of Registrable Securities from a Stockholder.

     “Holder Indemnified Party” has the meaning set forth in Section 6(a).

     “Indemnified Party” has the meaning set forth in Section 6(c).

     “Indemnifying Party” has the meaning set forth in Section 6(c).

     “Initial Shelf Registration Statement” has the meaning set forth in Section
2(a).

     “Initiating Holders” has the meaning set forth in Section 1.1(a) of Exhibit
A.

     “Losses” has the meaning set forth in Section 6(a).

     “Material Event” has the meaning set forth in Section 3(h).

     “Merger” has the meaning set forth in the recitals.

     “Merger Agreement” has the meaning set forth in the recitals.

     “Merger Sub” has the meaning set forth in the recitals.

     “Non-Initiating Holders” has the meaning set for in Section 1.1(b)(i) of
Exhibit A.

     “Notes” has the meaning set forth in the recitals and shall include any
security into which the Notes are converted, exchanged, reclassified,
recapitalized or the like.

     “Notice and Questionnaire” means a written notice and questionnaire in
customary form delivered by a Holder to the Company.

3

--------------------------------------------------------------------------------




     “Notice Holder” means, on any date, any Holder that has delivered a Notice
and Questionnaire to the Company on or prior to such date.

     “Permitted Transferee” has the meaning set forth in Section 8(f).

     “Person” has the meaning set forth in the Merger Agreement.

     “Piggyback Securities” has the meaning set for in Section 1.1(b)(i) of
Exhibit A.

     “Preferred Stock” has the meaning set forth in the recitals and shall
include any security into which the Preferred Stock is converted, exchanged,
reclassified, recapitalized or the like (other than Common Stock).

     “Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

     “Public Sale” means any sale of Registrable Securities to the public
pursuant to a public offering registered under the Securities Act or to the
public through a broker or market maker pursuant to the provisions of Rule 144
or any other public offering not required to be registered under the Securities
Act.

     “Registrable Securities” means any and all (i) shares of Preferred Stock
prior to the Conversion and (ii) shares of Common Stock issued upon the
Conversion of the Preferred Stock or otherwise received by the Stockholders
pursuant to the Merger Agreement (including any and all shares of Common Stock
held by Deerfield or any of its subsidiaries and distributed or otherwise
transferred directly or indirectly to a Holder) and any shares of capital stock
or other equity interests issued or issuable to any of the Holders with respect
to such shares of Preferred Stock or Common Stock or the Notes by way of
dividend or stock split, as applicable, or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization;
provided, however, Registrable Securities shall not include shares of Preferred
Stock or Common Stock that (i) have been sold in a Public Sale (except that
shares of Preferred Stock or Common Stock received by a Person in the Spin
Distribution or otherwise received directly or indirectly from a Holder that may
not be sold without volume or manner of sale limitations under the provisions of
Rule 144 shall nonetheless constitute Registrable Securities), (ii) may in the
written opinion of counsel to the Company be sold by such Holder (taking into
account any affiliate of such Holder or other person with whom such Holder must
aggregate sales under Rule 144) without restriction (including volume and manner
of sale restrictions) on a single day without registration in compliance with
Rule 144 or (iii) cease to be outstanding.

4

--------------------------------------------------------------------------------




     “Registration Default” has the meaning set forth in Section 2(e).

     “Registration Expenses” has the meaning set forth in Section 5.

     “Registration Statement” means any registration statement of the Company
that covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

     “Restricted Securities” means “restricted securities” as defined in Rule
144.

     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC having substantially the same effect as such rule.

     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC having substantially the same effect as such rule.

      “Sachs Affiliates” has the meaning set forth in Exhibit A.

     “SEC” means the Securities and Exchange Commission or any successor agency
then having jurisdiction to enforce the Securities Act.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

     “Shelf Registration Statement” has the meaning set forth in Section 2(a).

     “Spin Distribution” has the meaning set forth in Section 2(a).

     “Stockholders” has the meaning set forth in the preamble.

     “Subsequent Registration Statement” has the meaning set forth in Section
2(b).

     “Successor Entity” means any limited liability company, limited
partnership, corporation or other entity into which the Company may have
converted or of which the Company may have become a direct or indirect
subsidiary (whether by merger, conversion, transfer of substantially all of its
assets or otherwise).

     “Triarc” has the meaning set forth in the preamble.

     “Triarc Affiliates” has the meaning set forth in Exhibit A.

5

--------------------------------------------------------------------------------




     Section 2. Registration.

          (a) The Company shall prepare and file or cause to be prepared and
filed with the SEC, as soon as practicable after the date hereof but in any
event not later than 30 days after the date hereof (the “Filing Deadline Date”),
a Registration Statement for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 of the Securities Act (a “Shelf Registration
Statement”) registering the resale from time to time by Holders (including the
distribution by Triarc of Registrable Securities as a dividend or other
distribution to its stockholders) (the “Spin Distribution”)) of all of the
Registrable Securities (the “Initial Shelf Registration Statement”). The Initial
Shelf Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Securities for resale by such
Holders, including the Spin Distribution, in accordance with the methods of
distribution elected by the Holders and set forth in the Initial Shelf
Registration Statement. The Company shall use its commercially reasonable
efforts to cause the Initial Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable after the Filing
Deadline Date and, subject to any Deferral Periods, to keep the Initial Shelf
Registration Statement (or any Subsequent Shelf Registration Statement)
continuously effective under the Securities Act until the expiration of the
Effectiveness Period. At the time the Initial Shelf Registration Statement is
declared effective, each Holder that became a Notice Holder on or prior to the
date seven (7) days prior to such time of effectiveness shall be named as a
selling securityholder in the Initial Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of Registrable Securities (including the recipients of
the Spin Distribution) in accordance with applicable law.

          (b) If the Initial Shelf Registration Statement, any Subsequent
Registration Statement or any Registration Statement filed pursuant to Section
1.1 or 1.3 of Exhibit A ceases to be effective for any reason at any time during
the applicable Effectiveness Period (other than because all Registrable
Securities registered thereunder shall have been resold pursuant thereto or
shall have otherwise ceased to be Registrable Securities), the Company shall use
its commercially reasonable efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall within seven (7)
days of such cessation of effectiveness amend the such Registration Statement in
a manner reasonably expected to obtain the withdrawal of the order suspending
the effectiveness thereof, or file an additional Registration Statement covering
all of the securities that as of the date of such filing are Registrable
Securities (a “Subsequent Registration Statement”). If a Subsequent Registration
Statement is filed, the Company shall use its commercially reasonable efforts to
cause the Subsequent Registration Statement to become effective as promptly as
is practicable after such filing and, subject to any Deferral Periods, to keep
such Registration Statement (or subsequent Shelf Registration Statement)
continuously effective until the end of the applicable Effectiveness Period.

          (c) The Company shall supplement and amend each Registration Statement
filed pursuant to this Agreement (including Exhibit A) if required

6

--------------------------------------------------------------------------------




by the rules, regulations or instructions applicable to the registration form
used by the Company for such Registration Statement, or if required by the
Securities Act.

          (d) Each Holder agrees that if such Holder wishes to sell Registrable
Securities pursuant to a Registration Statement and related Prospectus, it will
do so only in accordance with this Section 2(d) and Section 3(h). Each Holder
wishing to sell Registrable Securities pursuant to a Registration Statement and
related Prospectus agrees to deliver a Notice and Questionnaire to the Company
at least three Business Days prior to any intended distribution by such Holder
of Registrable Securities under such Registration Statement. From and after the
date the Registration Statement is declared effective, the Company shall, as
promptly as practicable after the date a Notice and Questionnaire is delivered,
and in any event upon the later of (x) seven (7) days after such date or (y)
seven (7) days after the expiration of any Deferral Period in effect when the
Notice and Questionnaire is delivered or put into effect within seven (7) days
of such delivery date:

               (i) if required by applicable law, file with the SEC a
post-effective amendment to the Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Registration Statement
and the related Prospectus in such a manner as to permit such Holder to deliver
such Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Registration Statement, use its commercially reasonable efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is seven (7) days after the date such
post-effective amendment is required by this clause to be filed;

               (ii) provide such Holder and the underwriters, if any, copies of
any documents filed pursuant to Section 2(d)(i); and

               (iii) notify such Holder and the underwriters, if any, as
promptly as practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to Section 2(d)(i);

provided, that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with Section
3(h). Notwithstanding anything contained herein to the contrary, the Amendment
Effectiveness Deadline Date shall be extended by up to seven (7) days from the
expiration of a Deferral Period if such Deferral Period shall be in effect on
the Amendment Effectiveness Deadline Date.

          (e) If the Holders intend to distribute the Registrable Securities
covered by a Registration Statement filed pursuant to Section 2(a) or (b) or
Section 1.1 or

7

--------------------------------------------------------------------------------




1.3 of Exhibit A by means of an underwriting, they shall so advise the Company.
The underwriter or underwriters will be selected by the Company, subject to the
approval of a majority in interest of the Holders participating in such
registration. In such event, the right of any Holder to include Registrable
Securities in such underwritten offering shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Holders participating in the registration and the
Holder) to the extent provided herein. All Holders proposing to distribute their
securities through such underwriting shall (together with the Company) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting. Notwithstanding any other provision
of this Agreement, if the managing underwriter advises the Company and the
Holders participating in such underwriting in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Company shall so advise all Holders of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated among all Holders thereof, in proportion (as nearly as practicable) to
the amount of Registrable Securities of the Company owned by each Holder at the
time of the filing of the registration statement; provided, however, that the
number of Registrable Securities held by Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. Registrable Securities excluded or withdrawn
from such underwriting shall be withdrawn from the registration.

          (f) From and after the end of the Effectiveness Period referred to in
clause (x) of the defined term “Effectiveness Period,” the Holders shall have
the additional registration rights set forth in Exhibit A attached hereto.

     Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof or Exhibit A, the Company
shall:

          (a) Prepare and file as soon as reasonably practicable with the SEC a
Registration Statement or Registration Statements on Form S-3 or another
appropriate form under the Securities Act available for the sale of the
Registrable Securities by the Holders in accordance with the intended method or
methods of distribution thereof (including the Spin Distribution), and use its
commercially reasonable efforts to cause each such Registration Statement to
become effective and remain effective as provided herein; provided, that before
filing any Registration Statement, Prospectus or Disclosure Package or any
amendments or supplements thereto with the SEC, the Company shall furnish to the
Holders and the underwriters, if any, copies of all such documents proposed to
be filed and within seven (7) days of the delivery of such copies in good faith
consider reflecting in each such document when so filed with the SEC all
comments, if any, that the Holders and the underwriters, if any, shall propose;
provided, that the Company shall not be required to take any actions under this
Section 3(a) that are, in the opinion of counsel experienced in such matters, in
violation of applicable law. The Company shall promptly provide copies of any
written correspondence from the SEC with respect to a Prospectus, prospectus
supplement,

8

--------------------------------------------------------------------------------




Registration Statement or post-effective amendment to the Holders and the
underwriters, if any.

          (b) Subject to its ability to issue a Deferral Notice, prepare and
file with the SEC such amendments and post-effective amendments to each
Registration Statement as may be necessary to keep such Registration Statement
continuously effective for the applicable Effectiveness Period; cause the
related Prospectus to be supplemented by any required prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) under the Securities Act; and use its commercially reasonable
efforts to comply with the provisions of the Securities Act applicable to it
with respect to the disposition of all securities covered by such Registration
Statement during the applicable Effectiveness Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or such Prospectus as so supplemented.

          (c) As promptly as practicable give notice to the Notice Holders and
the underwriters, if any, (i) when any Prospectus, prospectus supplement,
Registration Statement, Disclosure Package or post-effective amendment to a
Registration Statement has been filed with the SEC and, with respect to a
Registration Statement or any post-effective amendment, when the same has been
declared effective, (ii) of any request, following the effectiveness of the
Initial Shelf Registration Statement under the Securities Act, by the SEC or any
other federal or state governmental authority for amendments or supplements to
any Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of any Registration
Statement or the initiation or threatening of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (v) of the occurrence of a
Material Event and (vi) of the determination by the Company that a
post-effective amendment to a Registration Statement will be filed with the SEC,
which notice may, at the discretion of the Company (or as required pursuant to
Section 3(h)), state that it constitutes a Deferral Notice, in which event the
provisions of Section 3(h) shall apply.

          (d) Use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of a Registration Statement or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction in which they
have been qualified for sale, in either case at the earliest possible moment,
and provide prompt notice to the Notice Holders and the underwriters, if any, of
the withdrawal of any such order.

          (e) As promptly as practicable, furnish to each Notice Holder and the
underwriters, if any, without charge, at least one conformed copy of the
Registration Statement and any amendment thereto, excluding all schedules,
exhibits and all documents incorporated or deemed to be incorporated therein by
reference (unless requested in writing by such Notice Holder).

9

--------------------------------------------------------------------------------




          (f) During the Effectiveness Period, deliver to each Notice Holder and
the underwriters, if any, in connection with any sale of Registrable Securities
pursuant to such Registration Statement, without charge, as many copies of the
Prospectus or Prospectuses relating to such Registrable Securities (including
each preliminary prospectus) and any amendment or supplement thereto as such
Notice Holder may reasonably request; to provide a “reasonable number” of copies
thereof to the New York Stock Exchange as contemplated by Rule 153 under the
Securities Act; and the Company hereby consents (except during such periods that
a Deferral Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto by each Notice Holder and the
underwriters, if any, in connection with any offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto in the manner set forth therein.

          (g) Prior to any public offering of the Registrable Securities
pursuant to such Registration Statement, use its commercially reasonable efforts
to register or qualify or cooperate with the Notice Holders and the
underwriters, if any, in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any underwriter or Notice Holder
reasonably requests in writing (which request may be included in the Notice and
Questionnaire); prior to any public offering of the Registrable Securities
pursuant to the Shelf Registration Statement, use its commercially reasonable
efforts to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period in connection with the offer and sale
of Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Registration
Statement and the related Prospectus; provided, that the Company will not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Agreement or (ii) take any action that would subject it to general service
of process in suits or to taxation in any such jurisdiction where it is not then
so subject.

          (h) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Registration Statement or the initiation of proceedings
with respect to such Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact (a
“Material Event”) as a result of which the financial statements included in such
Registration Statement become ineligible for inclusion therein, such
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any related Prospectus shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
(C) the occurrence or existence of any pending corporate development that, in
the good faith judgment of the Company makes it necessary or advisable to
suspend the availability of such Registration

10

--------------------------------------------------------------------------------




Statement and the related Prospectus for a discrete period of time because not
to do so would be detrimental to the Company and its subsidiaries:

               (i) Subject to the Deferral Period, as promptly as practicable
prepare and file, if necessary pursuant to applicable law, a post-effective
amendment to such Registration Statement or a supplement to the related
Prospectus or any document incorporated therein by reference or file any other
required document that would be incorporated by reference into such Registration
Statement and Prospectus so that such Registration Statement does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to a Registration Statement, use its commercially
reasonable efforts to cause it to be declared effective as promptly as is
practicable, and

               (ii) give notice to the Notice Holders and the underwriters, if
any, that the availability of the Registration Statement is suspended (a
“Deferral Notice”) and, upon receipt of any Deferral Notice, each Notice Holder
agrees not to sell any Registrable Securities pursuant to such Registration
Statement until such Notice Holder’s receipt of copies of the supplemented or
amended Prospectus provided for in clause (i) above, or until it is advised in
writing by the Company that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus.

     The Company shall use its commercially reasonable efforts to ensure that
the use of the Prospectus may be resumed (x) in the case of clause (A) or (B)
above, as promptly as is practicable, and (y) in the case of clause (C) above,
as soon as practicable after, in the good faith judgment of the Company, public
disclosure of such pending corporate development would no longer be detrimental
to the interests of the Company. The Company shall be entitled to exercise its
right under this Section 3(h) to suspend the availability of one or more
Registration Statements or any related Prospectuses for a period (the “Deferral
Period”) that shall not exceed 30 days in any three-month period or 90 days in
any 12-month period.

               (i) If requested in writing in connection with a disposition of
Registrable Securities pursuant to a Registration Statement, make reasonably
available for inspection during normal business hours by a representative for
the Notice Holders of such Registrable Securities, any underwriter, and any
broker-dealers, attorneys and accountants retained by such Notice Holders, and
any attorneys or other agents retained by an underwriter or a broker-dealer
engaged by such Notice Holders, all relevant financial and other records and
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested

11

--------------------------------------------------------------------------------




by such representative for the Notice Holders and the underwriters, if any, or
any such broker-dealers, attorneys or accountants in connection with such
disposition, in each case as is customary for similar “due diligence”
examinations; provided, that such Persons shall first hereby agree with the
Company that any information that is reasonably and in good faith designated by
the Company in writing as confidential at the time of delivery of such
information shall be kept confidential by such Persons and shall be used solely
for the purposes of exercising rights under this Agreement, unless (i)
disclosure of such information is required by court or administrative order or
is necessary to respond to inquiries of regulatory authorities (in which case
the Company shall be provided notice prior to such disclosure so that it may
seek a protective order), (ii) disclosure of such information is required by law
(including any disclosure requirements pursuant to federal securities laws in
connection with the filing of any Registration Statement or the use of any
prospectus referred to in this Agreement), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such Person or (iv) such information becomes
available to any such Person from a source other than the Company and such
source is not bound by a confidentiality agreement.

          (j) Comply with all applicable rules and regulations of the SEC and
make generally available to its securityholders earning statements (which need
not be audited) satisfying the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any similar rule promulgated under the Securities
Act) for a 12-month period commencing on the first day of the first fiscal
quarter of the Company commencing after the effective date of such Registration
Statement, which statements shall be made available no later than 45 days after
the end of the 12-month period or 90 days if the 12-month period coincides with
a fiscal year of the Company.

          (k) Cooperate with each Notice Holder and the underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold or to be sold pursuant to a Registration Statement,
which certificates shall not bear any restrictive legends, and cause such
Registrable Securities to be in such names as such Notice Holder may request in
writing at least three Business Days prior to any sale of such Registrable
Securities.

          (l) Use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which securities of the
same class and series issued by the Company are then listed, provided that the
applicable listing requirements are satisfied.

          (m) Cooperate and assist in any filings required to be made with the
National Association of Securities Dealers, Inc. or the New York Stock Exchange,
Inc.

          (n) With respect to each Free Writing Prospectus or other materials to
be included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) under the Securities Act) such
Free Writing Prospectus or other materials without the prior written consent of
the Holders of

12

--------------------------------------------------------------------------------




the Registrable Securities covered by such registration statement, which Free
Writing Prospectuses or other materials shall be subject to the review of
counsel to such Holders.

          (o) Make all required filings of all Free Writing Prospectuses with
the SEC.

          (p) Enter into and perform its obligations under such customary
agreements (including an underwriting agreement in customary form), which may
include indemnification provisions in favor of underwriters and other persons in
addition to, or in substitution for the provisions of Section 6 of the
Agreement, and take such other actions as sellers of a majority of shares of
such Registrable Securities, or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities.

          (q) Obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent, an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel.

          (r) If requested by the managing underwriter of Registrable Securities
covered by the registration statement, promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriter reasonably requests to be included therein, including, without
limitation, with respect to the number of Registrable Securities being sold by
such Holder to such underwriter, the purchase price being paid therefor by such
underwriter and with respect to any other terms of the underwritten offering of
the Registrable Securities to be sold in such offering; and make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable after being notified of the matters incorporated in such prospectus
supplement or post-effective amendment.

     Section 4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that it shall not be entitled to sell any of such
Registrable Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(d) (including the
information required to be included in such Notice and Questionnaire) and the
information set forth in the next sentence. Each Notice Holder agrees promptly
to furnish to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Notice Holder
not misleading and any other information regarding such Notice Holder and the
distribution of such Registrable Securities as the Company may from time to time
reasonably request. The Company may exclude from such registration the
Registrable Securities of any Holder that does not furnish such information
provided above so long as such information is not so furnished. Any sale of any
Registrable Securities by any Holder shall constitute a representation and
warranty by such Holder that the information relating to such Holder and its
plan of distribution is as set forth in the Prospectus delivered by such Holder
in connection with such disposition, that such Prospectus does not as of the
time of such sale contain any untrue statement of a material fact relating to

13

--------------------------------------------------------------------------------




or provided by such Holder or its plan of distribution and that such Prospectus
does not as of the time of such sale omit to state any material fact relating to
or provided by such Holder or its plan of distribution necessary to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading.

     Section 5. Registration Expenses. The Company shall bear all fees and
expenses incurred by it in connection with the performance by the Company of its
obligations under Sections 2 and 3 of this Agreement whether or not any
Registration Statement is declared effective (the “Registration Expenses”). Such
Registration Expenses shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (x) with
respect to filings required to be made with the National Association of
Securities Dealers, Inc. or New York Stock Exchange Inc. and (y) of compliance
with federal and state securities or Blue Sky laws (including, without
limitation, reasonable fees and disbursements of the counsel to the Company in
connection with Blue Sky qualifications of the Registrable Securities under the
laws of such jurisdictions as Notice Holders holding a majority of the
Registrable Securities being sold pursuant to a Registration Statement may
designate), (ii) printing expenses, (iii) duplication expenses relating to
copies of any Registration Statement or Prospectus delivered to any Holders
hereunder, (iv) fees and disbursements of counsel for the Company and one half
of the fees and disbursements of one counsel representing all of the Holders in
connection with the such Registration Statement; provided, that, in the case of
the Initial Shelf Registration Statement, all of the fees and disbursements of
counsel representing all of the Holders in connection with such Initial Shelf
Registration Statement that are incurred prior to the effectiveness thereof
shall be borne by the Company, (v) reasonable fees and disbursements of the
registrar and transfer agent for the Common Stock and (vi) Securities Act
liability insurance obtained by the Company in its sole discretion. In addition,
the Company shall pay the internal expenses of the Company (including, without
limitation, all salaries and expenses of officers and employees performing legal
or accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing by the Company of the Registrable
Securities on any securities exchange on which similar securities of the Company
are then listed and the fees and expenses of any person, including special
experts, retained by the Company. Notwithstanding the provisions of this Section
5, each seller of Registrable Securities shall pay all underwriting discounts
and commissions and any stock transfer taxes in connection with any underwritten
offering.

     Section 6. Indemnification.

          (a) Indemnification by the Company. The Company shall indemnify and
hold harmless each Notice Holder, each underwriter (as defined in the Securities
Act) for such Holder, each director, officer or Affiliate of any of the
foregoing Persons and each Person, if any, who controls (within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act) any
of the foregoing Persons (collectively the “Holder Indemnified Parties”), from
and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or

14

--------------------------------------------------------------------------------




claim) (collectively, “Losses”) caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or any
amendment thereof, any preliminary prospectus or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or the Disclosure Package, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading, except insofar as such Losses are caused by
any such untrue statement or omission or alleged untrue statement or omission
based upon information relating to such Holder Indemnified Party furnished to
the Company in writing by such Holder Indemnified Party expressly for use
therein; provided, that the Company shall not be liable to any Holder
Indemnified Party to the extent that such Losses arise out of or are based upon
an untrue statement or alleged untrue statement of material fact or omission or
alleged omission if either (i) (A) such Holder Indemnified Party was required by
law to send or deliver, and failed to send or deliver, a copy of the Prospectus
with or prior to delivery written confirmation of the sale by such Holder
Indemnified Party to the Person asserting the claims from which the Losses arise
and (B) the Prospectus would have corrected such untrue statement or omission or
alleged omission or (ii) (A) such Holder Indemnified Party disposed of
Registrable Securities to the Person asserting the claim from which such Losses
arise pursuant to a Registration Statement and sent or delivered, or was
required by law to send or deliver, a Prospectus to such Person in connection
with the disposition, (B) such Holder Indemnified Party received a Deferral
Notice in writing prior to the date of such disposition and (C) such untrue
statement or omission or alleged omission was the reason for the Deferral
Notice.

          (b) Indemnification by Holders. Each Holder agrees, if shares held by
such Holder are included in the securities as to which such registration is
being effected, severally and not jointly to indemnify and hold harmless the
Company, the directors of the Company, the officers of the Company who sign the
Registration Statement, and each person, if any, who controls the Company
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) each underwriter and each other Holder, from and against all
Losses caused by any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any amendment thereof, any
preliminary prospectus or the Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) or the
Disclosure Package, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only (i) with reference to information
relating to such Holder furnished to the Company in writing by such Holder
expressly for use in such Registration Statement, any preliminary prospectus,
the Prospectus, the Disclosure Package or any amendments or supplements thereto
or (ii) with respect to any Losses that may arise as a result of the disposition
by such Holder of Registrable Securities to the Person asserting the claim from
which such Losses arise pursuant to a Registration Statement, the Prospectus or
any amendments or supplements thereto if such Holder sent or delivered, or was
required by law to send or deliver, a Prospectus in connection with such
disposition, such Holder received a Deferral Notice with respect to such
prospectus in writing prior to the date of such disposition and the untrue
statement or alleged untrue

15

--------------------------------------------------------------------------------




statement or omission or alleged omission was the reason for the Deferral
Notice. In no event shall the liability of any Holder hereunder be greater in
amount than the dollar amount of the proceeds (if any) received by such Holder
upon the sale of the Registrable Securities pursuant to the Registration
Statement giving rise to such indemnification obligation.

          (c) Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 6(a) or
6(b), such Person (the “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”) in writing
and the Indemnifying Party, upon request of the Indemnified Party, shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
has agreed in writing to pay such fees and expenses or (ii) the named parties to
any such proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and, in the reasonable judgment of
the Indemnified Party, representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that all such fees and expenses shall be reimbursed as they are
incurred upon presentation of a statement or statements thereof in reasonable
detail and subject to an undertaking to return such amounts if it is determined
that such party is not entitled to indemnification under this Agreement in
respect of such matter. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify the Indemnified Party from and against
any loss or liability by reason of such settlement or judgment. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.

          (d) Contribution. To the extent that the indemnification provided for
in Section 6(a) or 6(b) is unavailable to an Indemnified Party or insufficient
in respect of any Losses referred to therein, then each Indemnifying Party under
such paragraph, in lieu of indemnifying such Indemnified Party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
Indemnified Party or parties on the other hand from the offering of the
Registrable Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Indemnifying Party or parties on the one hand and of the

16

--------------------------------------------------------------------------------




Indemnified Party or parties on the other hand in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. Benefits received by the Company and the Holders shall
be deemed to be equal to the aggregate Current Market Price (as defined in the
certificate of designations of the Preferred Stock) as of the Closing Date of
the Registrable Securities (which shall be determined as if the Conversion has
occurred) to which such Losses relate. The relative fault of the Holders on the
one hand and the Company on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Holders or by the Company, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Holders’ respective obligations to contribute
pursuant to this paragraph are several in proportion to the respective number of
Registrable Securities they have sold pursuant to a Registration Statement, and
not joint.

     The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 6 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.

          (e) The indemnity, contribution and expense reimbursement obligations
of the parties hereunder shall be in addition to any liability any Indemnifying
Party or Indemnified Party may otherwise have hereunder, under the Merger
Agreement or otherwise.

          (f) The indemnity and contribution provisions contained in this
Section 6 shall remain operative and in full force and effect regardless of (i)
any termination of this Agreement, (ii) any investigation made by or on behalf
of any Holder or any person controlling any Holder, or the Company, or the
Company’s officers or directors or any person controlling the Company and (iii)
the sale of any Registrable Securities by any Holder.

     Section 7. Information Requirements. The Company covenants that, for so
long as it is subject to the reporting requirements of the Exchange Act, it will
file the reports required to be filed by it under the Exchange Act so as to
enable any Holder to sell Registrable Securities pursuant to Rule 144 under the
Securities Act. The Company also covenants that, for so long as any Stockholder
holds any Registrable Securities or

17

--------------------------------------------------------------------------------




any portion of the Notes remains outstanding, it will cooperate with any Holder
and take such further reasonable action as any Holder may reasonably request in
writing (including, without limitation, making such reasonable representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities or the Notes, as
the case may be, without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 and Rule 144A under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions. Upon the written request of any Holder, the Company shall deliver to
such Holder a written statement as to whether it has complied with such filing
requirements, unless such a statement has been included in the Company’s most
recent report filed pursuant to Section 13 or Section 15(d) of the Exchange Act.

     Section 8. Miscellaneous.

          (a) Successor Entity; Recapitalizations, Exchanges, etc. The Company
shall cause any Successor Entity to deliver to the Holders a written undertaking
confirming its obligations under this agreement as a condition to any
transaction pursuant to which such Successor Entity is formed. In addition, the
Company shall cause any other successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to enter into a new registration
rights agreement with the Holders with respect to the Registrable Securities on
terms substantially the same as this Agreement as a condition of any such
transaction.

          (b) No Inconsistent Agreements. The Company represents and warrants
that it has not granted to any Person the right to request or require the
Company to register any securities issued by the Company that is inconsistent
with the rights granted to the Holders in this Agreement. The Company shall not
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders in this Agreement.

          (c) Interpretation. Any reference in this Agreement to a statute shall
be to such statute, as amended from time to time prior to the date hereof, and
to the rules and regulations promulgated thereunder prior to the date hereof.
Any reference to any agreement, document or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with its terms. Unless the context otherwise requires, (1) all
references made in this Agreement to an Article or Section are to an Article or
Section of this Agreement, (2) “or” is disjunctive but not necessarily
exclusive, (3) “will” shall be deemed to have the same meaning as the word
“shall” and (4) words in the singular include the plural and vice versa.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not so followed. All references to “$” or dollar amounts
are to lawful currency of the United States of America, unless otherwise
expressly stated. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

18

--------------------------------------------------------------------------------




          (d) Amendments and Waivers. This Agreement may be amended or modified,
and any of the terms hereof may be waived, only by written instrument duly
executed by (i) the Company and (ii) Holders holding Registrable Securities
representing at least a majority of the aggregate number of Registrable
Securities (which number shall be determined as if the Conversion has occurred)
owned by all of the Holders; provided, that the provisions of Exhibit A may not
be amended, modified or waived without the written consent of Gregory H. Sachs;
provided, further, that no provision of this Agreement may be amended, modified
or waived without the consent of each affected Holder if such amendment,
modification or waiver materially and adversely affects such Holders rights
hereunder. No waiver by any party of any term or condition contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition contained in this Agreement on
any future occasion.

          (e) Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be delivered by hand or overnight courier service or by facsimile:

If to any Holder, to the address for such Holder
specified on the signature pages hereto with a
copy (which shall not constitute notice) to:

          Paul, Weiss, Rifkind, Wharton & Garrison LLP
          1285 Avenue of the Americas
          New York, New York 10019-6064
          Attention: Paul D. Ginsberg, Esq.
          Fax: (212) 757-3990

If to the Company, to:

          Deerfield Triarc Capital Corp.
          c/o Peter Rothschild
          Daroth Capital Advisors LLC
          750 Third Ave., 22nd Floor
          New York, NY 10017
          Fax: (212) 687-3200

with a copy (which shall not constitute notice) to:

          Weil, Gotshal & Manges LLP
          767 Fifth Avenue
          New York, New York 10053
          Attention: Simeon Gold, Esq.
          Fax: (212) 310-8007

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.
Each such

19

--------------------------------------------------------------------------------




communication shall be effective (i) if delivered by hand, when such delivery is
made at the address specified in this Section 8(e), (ii) if delivered by
overnight courier service, the next Business Day after such communication is
sent to the address specified in this Section 8 or (iii) if delivered by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 8 and appropriate confirmation is received.

          (f) Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
successors and permitted assigns; provided that rights granted to any Holder
hereunder may only be assigned in connection with a transfer of Registrable
Securities to the assignee in accordance with the following sentence (the
“Permitted Transferees”) and may be further assigned as so provided by a
Permitted Transferee to a subsequent Permitted Transferee. In connection with
any transfer by a Holder of Registrable Securities, the transferring Holder may
assign to the transferee all of its rights and related obligations under this
Agreement with respect to any Registrable Securities so transferred, and upon
the Company’s receipt from the assignee of a completed and executed Joinder
substantially in the form of Exhibit B hereto, such assignee will be deemed to
also be a Holder under this Agreement. The Company shall not assign this
Agreement, in whole or in part. Any purported assignment not in accordance with
this Agreement shall be null and void.

Except as provided in Section 6, this Agreement is not intended to confer any
rights or remedies upon any Person other than the parties to this Agreement.

          (g) Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.

          (h) Governing Law. This Agreement and any claim or controversy
relating hereto shall be governed by and construed in accordance with the law of
the State of New York, without regard to the conflicts of law rules of such
state that would result in the application of the law of another jurisdiction.

          (i) Jurisdiction. Except as otherwise expressly provided in this
Agreement, the parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby or
thereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any

20

--------------------------------------------------------------------------------




such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 8 shall be deemed
effective service of process on such party.

          (j) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

          (k) Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
If any provision of this Agreement, or the application of that provision to any
Person or any circumstance, is invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted for that provision in order to carry
out, so far as may be valid and enforceable, the intent and purpose of the
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of that provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction.

          (l) Entire Agreement. This Agreement and the Merger Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.

          (m) Rules of Construction. The parties to this Agreement have been
represented by counsel during the negotiation and execution of this Agreement
and waive the application of any laws or rule of construction providing that
ambiguities in any agreement or other document shall be construed against the
party drafting such agreement or other document. The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

          (n) Remedies. Except as otherwise provided in this Agreement, any and
all remedies expressly conferred upon a party to this Agreement shall be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at law or in equity. The exercise by a party to this Agreement of any
one remedy shall not preclude the exercise by it of any other remedy.

          (o) Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
shall be entitled to an injunction or injunctions (without the payment or
posting of any bond) to prevent

21

--------------------------------------------------------------------------------




breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

          (p) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the earlier of (i) the date on which the Merger
Agreement is terminated in accordance with the terms thereof or (ii) the date on
which all Registrable Securities held by all Holders (and any affiliate of a
Holder or other person with whom such Holder must aggregate sales under Rule
144) can be sold without restriction (including volume and manner of sale
restrictions) on a single day without registration in compliance with Rule 144
and such Holder has received an opinion of counsel to the Company to that
effect; provided, that any liabilities or obligations under Section 4, 5, 6 or
7, shall survive termination and remain in effect in accordance with their
terms.

22

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  DEERFIELD TRIARC CAPITAL CORP.       By:  /s/ Peter H. Rothschild    Name: 
Peter H. Rothschild    Title:  Interim Chairman 


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  SACHS CAPITAL MANAGEMENT LLC       By:  /s/ Gregory H. Sachs    Name:  Gregory
H. Sachs    Title:  Manager          All notices, requests and other     
communications to the party above should     be sent to:                        
           


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  SPENSYD ASSET MANAGEMENT LLLP       By:  /s/ Gregory H. Sachs    Name: 
Gregory H. Sachs    Title:  Manager          All notices, requests and other   
  communications to the party above should      be sent to:                    
         



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  TRIARC DEERFIELD HOLDINGS, LLC        By:  /s/ Francis T. McCarron    Name: 
Francis T. McCarron    Title:  Executive Vice President          All notices,
requests and other      communications to the party above should      be sent
to:          through December 28, 2007:            Triarc Companies, Inc.     
280 Park Avenue      New York, NY 10017      Attention: General Counsel     
Facsimile: (212) 451-3216            after December 28, 2007:            Triarc
Companies, Inc.      1155 Perimeter Center W, 7th Fl.      Atlanta, GA 30338   
  Attention: General Counsel      Fax: (678) 514-5344                  with a
copy (which shall not constitute      notice) to:                  Paul, Weiss,
Rifkind, Wharton & Garrison      LLP     1285 Avenue of the Americas      New
York, New York 10019-6064      Attention: Paul D. Ginsberg      Fax: (212)
757-3990 


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  DEERFIELD PARTNERS FUND III LLC                By:          /s/ Gregory H.
Sachs     Name: Gregory H. Sachs      Title:   Manager               All
notices, requests and other    communications to the party above should    be
sent to:                                   


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 
/s/ Jonathan Trutter 
 
Jonathan Trutter 
 

 

 

 
All notices, requests and other 
 
communications to the party above should 
 
be sent to: 
 

 

 
830 Lake Road 
  Lake Forest, IL 60045             




--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Paula Horn    Paula Horn                All notices, requests and other   
communications to the party above should    be sent to:                         


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Frederick White    Frederick White                All notices, requests
and other    communications to the party above should    be sent to:            
           


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Harry Danilevsky    Harry Danilevsky                All notices, requests
and other    communications to the party above should    be sent to:           
             


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ John Brinckerhoff    John Brinckerhoff                All notices,
requests and other    communications to the party above should    be sent to:   
        220 Basswood Road    Lake Forest, IL 60045             


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Robert Contreras    Robert Contreras                All notices, requests
and other    communications to the party above should    be sent to:           
3718 North Leavitt Street    Chicago, IL 60618             


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Mark Wittnebel    Mark Wittnebel                All notices, requests and
other    communications to the party above should    be sent to:            6767
Fieldstone Drive    Burr Ridge, IL 60527             


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Dale Burrow    Dale Burrow                All notices, requests and other 
  communications to the party above should    be sent to:            90
Arboretum Court    North Barrington, IL 60010             


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Luke Knecht    Luke Knecht                All notices, requests and other 
  communications to the party above should    be sent to:            285 W.
Westminster    Lake Forest, IL 60045             


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Danielle Valkner    Danielle Valkner                All notices, requests
and other    communications to the party above should    be sent to:           
5N 901 Dunham Trails Road    Wayne, IL 60184             


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  /s/ Scott Roberts    Scott Roberts                All notices, requests and
other    communications to the party above should    be sent to:               
         


--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  John K. Brinkerhoff and Laura R.    Brinkerhoff Revocable Trust               
    /s/ John K. Brinkerhoff    Name: John K. Brinkerhoff    Title: Trustee     
      All notices, requests and other    communications to the party above
should    be sent to:                         


--------------------------------------------------------------------------------



EXHIBIT A

ADDITIONAL REGISTRATION RIGHTS

 

     1.1. Request for Registration.

          (a) If the Company shall receive a written request from the Holders
(the “Initiating Holders”) of at least twenty percent (20%) of the Registrable
Securities then outstanding owned by the Triarc Affiliates or the Sachs
Affiliates (as defined below) (which number shall be determined as if the
Conversion has occurred) that the Company file a registration statement under
the Securities Act (such request, a “Demand Registration”), then the Company
shall, in each case:

               (i) within seven (7) days of the receipt thereof, give written
notice of such request to all Holders; and

               (ii) use commercially reasonable efforts to effect promptly, the
registration under the Securities Act of all Registrable Securities which the
Holders request to be registered, subject to any Deferral Periods, in a written
request received by the Company within fifteen (15) days of the making of the
notice pursuant to Section 1.1(a)(i) of this Exhibit A.

          (b) The Company shall not be obligated to effect, or to take any
action to effect, any Demand Registration pursuant to this Section 1.1:

               (i) After the Company has effected one (1) Demand Registration
initiated by the Initiating Holders that are Triarc Affiliates and one (1)
Demand Registration initiated by the Initiating Holders that are Sachs
Affiliates, in each case, pursuant to this Section 1.1 and any such registration
statement has been declared or ordered effective and has remained effective for
the applicable Effectiveness Period; provided, that if any such request pursuant
to this Section 1.1 is subsequently withdrawn by the requester in writing, it
shall not be counted against the limitation of requests set forth in this
Section 1.1(b)(i);

               (ii) If the Initiating Holders propose to dispose of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 1.4 below; and

               (iii) Notwithstanding anything to the contrary set forth in this
Agreement, if the Triarc Affiliates or the Sachs Affiliates, as the case may be,
that are not the Initiating Holders of such request pursuant to this Section 1.1
(the “Non-Initiating Holders”) are permitted to include in such registration
statement all of the Registrable Securities that they have requested to be
registered in such registration statement pursuant to Section 1.2 (the
“Piggyback Securities”) and the Non-Initiating Holder subsequently exercises his
or its right to a Demand

--------------------------------------------------------------------------------




Registration, then such Non-Initiating Holder shall bear all of the Registration
Expenses related to such subsequent Demand Registration.

     1.2. Company Registration.

          (a) If (but without any obligation to do so) the Company proposes to
register any of its securities under the Securities Act for its own account or
the account of any of its stockholders with registration rights (other than in
connection with a registration effected solely to implement an employee benefit
plan or arrangement or a business combination transaction or any other similar
transaction for which a registration statement on Form S-4 under the Securities
Act or any comparable successor form is applicable), the Company will promptly
give written notice thereof to the Holders of Registrable Securities at least
twenty (20) days prior to the filing of such registration statement, or such
lesser time that is reasonable taking into account the Company’s contractual
obligation to file such registration statement. Upon the written request of each
Holder given within fifteen (15) days after the giving of such notice by the
Company, the Company shall, subject to the provisions of this Section 1.2, cause
to be registered under the Securities Act in such registration statement all of
the Registrable Securities that each such Holder has requested to be registered.

          (b) In connection with any offering involving an underwriting of
shares of the Company’s capital stock, the Company shall not be required under
this Section 1.2 to include any of the Holders’ securities in such underwriting
unless they accept the terms of the underwriting as agreed upon between the
Company and the underwriters selected by it, and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company. Regardless of any other provision of
this Section 1.2, if the underwriter advises the Company that marketing factors
require a reduction in the number of shares to be underwritten, then the number
of shares of Registrable Securities that may be included in the underwriting
shall be allocated first, to the Company and the Person or Persons requesting
such registration (if other than the Company) shall be entitled to participate
in accordance with the relative priorities, if any, as shall exist among them;
and then second, all other holders of securities having the right to include
such securities in such registration (including the Holders of the Registrable
Securities) shall be entitled to participate pro rata based on the number of
shares requested to be sold by such Holders. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The registration expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 5 of the Agreement.

     1.3. Form S-3 Registration.

     Notwithstanding anything in Section 1.1 or Section 1.2 of this Exhibit A to
the contrary, in case the Company shall receive from the Initiating Holders that
are Triarc Affiliates or Sachs Affiliates a written request or requests that the
Company effect a registration on Form S-3 and any related qualification or
compliance with respect to all or

2

--------------------------------------------------------------------------------




a part of the Registrable Securities owned by such Triarc Affiliates or Sachs
Affiliates, and the Company is then eligible to use Form S-3 for the resale of
Registrable Securities, the Company will, in each case:

          (a) promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders; and

          (b) subject to any Deferral Periods, promptly effect such registration
and all such qualifications and compliances as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Triarc Affiliates’ or Sachs Affiliates’ Registrable Securities as are specified
in such request, together with all or such portion of the Registrable Securities
of any other Holder or Holders joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from the Company; provided, that the Company shall not be obligated to
effect any such registration, qualification or compliance, pursuant to this
Section 1.3:

               (i) if Form S-3 is not available for such offering by the
Holders;

               (ii) if the Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
sell Registrable Securities at an aggregate price to the public (net of any
underwriters’ discounts or commissions) of less than $2.5 million; or

               (iii) if the Company has effected a total of two (2)
registrations pursuant to Section 1.1 and Section 1.3 of this Exhibit A
initiated by the Initiating Holders that are Triarc Affiliates and two (2)
registrations pursuant to Section 1.1 and Section 1.3 of this Exhibit A
initiated by the Initiating Holders that are Sachs Affiliates; provided, that
any such registration shall be deemed to have been “effected” if the
registration statement relating thereto (A) has become or been declared or
ordered effective under the Securities Act, and any of the Registrable
Securities of the Initiating Holder(s) included in such registration have
actually been sold thereunder and (B) has remained effective for the applicable
Effectiveness Period; or

          (c) Subject to the foregoing, the Company shall file a registration
statement covering the Registrable Securities and other securities so requested
to be registered promptly after receipt of the request or requests of the
Holders. Registrations effected pursuant to this Section 1.3 shall not be
counted as requests for registration effected pursuant to Section 1.1 or Section
1.2 respectively of this Exhibit A.

     1.4. Obligations of the Company.

     Whenever required under Sections 1.1, 1.2 or 1.3 of this Exhibit A to
effect the registration of any Registrable Securities, the Company shall comply
with the

3

--------------------------------------------------------------------------------




applicable obligations of the Company under the Agreement, including Sections 2,
3, 5 and 6 of the Agreement.

     1.5. Defined Term.

     As used in this Exhibit A, (a) “Triarc Affiliates” shall mean, at any time,
Holders of Registrable Securities then outstanding that were initially issued to
Triarc Deerfield Holdings, LLC, and (b) “Sachs Affiliates” shall mean at any
time, Holders of Registrable Securities than outstanding that were initially
issued to Sachs Capital Management LLC and Spensyd Asset Management LLLP.

4

--------------------------------------------------------------------------------






EXHIBIT B

[FORM OF] JOINDER

[Date]

 

[COMPANY]
[ADDRESS]

Ladies and Gentlemen:

      Reference is made to the Registration Rights Agreement, dated as of [Ï],
2007 (the “Agreement”), with [BUYER] (the “Company”). Capitalized terms used and
not otherwise defined herein are used herein as defined in the Agreement.

      The undersigned (“Transferee”) hereby: (i) acknowledges receipt of a copy
of the Agreement; (ii) notifies the Company that, on [Date], Transferee acquired
from [insert name of assigning Stockholder] [describe the Registrable Securities
that were transferred] (the “Transferred Securities”) and an assignment of such
transferor’s rights under the Agreement with respect and to the Transferred
Securities, and the Transferee has assumed from such transferor the liability
for any and all obligations under the Agreement arising after the date of
transfer related to the Transferred Securities; (iii) advises the Company that,
immediately after such transfer the further disposition of the Transferred
Securities is restricted under the Securities Act or subject to volume or manner
of sale limitations under Rule 144; and (iv) agrees to be bound by all terms of
the Agreement with respect to the Transferred Securities applicable to a Holder
of such Transferred Securities as if the Transferee was an original signatory to
the Agreement.

Notices to the Transferee for purposes of the Agreement may be addressed to:
[___________], [___________], Attn: [_______], Fax: [________].

This document shall be governed by, and construed in accordance with, the laws
of the State of New York, applicable to contracts executed in and to be
performed entirely within that State.

  [Transferee]    [By:]    Name:    [Title:]        cc: [Transferor]   


--------------------------------------------------------------------------------